                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

TERRI WASHINGTON BLACK,                       )
                                              )
                   Plaintiff,                 )
                                              )
v.                                            )     Case No. CIV-18-1094-D
                                              )
NANCY C. BERRYHILL, Acting                    )
Commissioner of the Social Security           )
Administration,                               )
                   Defendant.                 )

                                      ORDER

      Upon review of the file and noting no timely objection to the findings and

recommendations of United States Magistrate Judge Bernard M. Jones pursuant to 28

U.S.C § 636(b)(1), the Court adopts the Report and Recommendation [Doc. No. 20] in its

entirety. For the reasons stated therein, Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE to refiling.

      IT IS SO ORDERED this 22nd day of October, 2019.
